Title: To George Washington from Timothy Pickering, 4 November 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Newburgh Novr 4. 1782.
                  
                  To render it practicable to support the horses indispensably necessary with the army, I beg leave to suggest the expediency of sending to a distance in the Country the surplus riding horses without delay.  My ability to provide forage is not increased, but lessened, by the non-payment of the bills of exchange put into my hand for that among other purposes.  I submit to your Excellency’s determination whether the following allowances will not be adequate to the usual services in Winter Quarters, and whether a farther reduction will be proper.
                  To a Major General
                  2
                  each of his aids
                  1
                  Brigadier General
                  2
                  his aid
                  1
                  Each field Officer
                  1
                  Captain of Engineers
                  1
                  Each Brigade Major
                  1
                  Each Brigade Qr Master
                  1
                  Qr Regimental Paymr & Cloather
                  1
                  Each Assistant of the Adjt Genl
                  1
                  Geographer & Assistant, together
                  1
                  Judge Advocate
                  1
                  Director of the Hospitals
                  2
                  Each Hospital   D. Adams
                  1
                  Physician   Dr Townsend
                  1
                  Apothecary
                  1
                  Purveyor or steward
                  1
                  each chaplain
                  1
                  Commy of Prisoners
                  2
                  To the quarter master general
                  2
                  each of his assistants
                  1
                  the commissary of forage
                  2
                  each of his assistants employed in
                    riding into the country for forage
                  1
                  the waggon master general
                  2
                  each of his assistants employed on
                    duty requiring frequent riding
                  1
                  General Knox has already regulated the numbers of horses to be kept at the Point on a moderate scale: the foregoing list I mean to comprehend only the officers &c. employed or quartered above the Highlands.  I have the honour to be with the greatest respect your Excellency’s most obedt servt
                  
                     Tim. Pickering Q.M.G.
                     
                  
               